DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 7-9, 20, 22, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yiu (2020/0236605).
Regarding claim 7.  Yiu teaches a method of camping on a cell, applied to a base station, and comprising:
determining system signaling to be broadcast based on expected speed information of UE to be served; and
broadcasting the system signaling (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast,  0024 – each cell may 0076-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB.  0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0087 – walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to the UE via SIB, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0107-0108 – network configures threshold to be used by UE to determine mobility state (low/medium/high), 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0156 – signaling the indication via SIB, 0163 – SIB used to handover UE from public LTE to the high-speed network when the high-speed network is under loaded and handover back 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells),
wherein the system signaling at least carries the expected information of UE to be served by a cell  (0019 – specifying mechanism(s) for UE to identify cell’s preference of serving UE of different velocity, 0021- In order to camp on the suitable network as operator planned, UE should be able to recognize different networks, i.e. UE should distinguish “High-speed-railway dedicated network from Public LTE network wherein UE should camp on the particular network according to its velocity,  0022-0023 – UE provided with SIB for indicating high speed cells (0003 – about 120 miles per hour) to connect when the UE speed is fast, 0024 – each cell may broadcast a list of neighboring high-speed cells to the UE to assist the UE in order to obtain the SIB of the high-speed cell curing one or more cell reselection procedures, the network may also configure different thresholds (low/medium/high) that the UE can count the high speed cell for cell reselection and handover, 0076-0078 – network broadcast SIB for high speed railway cell (e.g., about 155 miles per hour) to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold and has detected the highs speed railway cell, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, the UE can then select/reselect/handover to one or more high speed cells in response to being in high mobility state with a higher priority 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells).
Regarding claim 8.  Yiu teaches wherein the system signaling further carries expected speed information of UE to be served by a neighboring cell; and the method further comprises: obtaining the expected speed information of UE to be served by the neighboring cell through an X2 interface between base stations (0072 – X2 interface may be used, 0024 – each cell may broadcast a list of neighboring high-speed cells to the UE).
Regarding claim 9.  Yiu teaches wherein the expected speed information of UE to be served indicates a speed range (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0024 – each cell may broadcast a list of neighboring high-speed cells in conjunction with weight values to the UE to assist the UE in order to obtain the SIB of the high-speed cell during one or more cell reselection procedures,0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0087 – walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells); or
the expected speed information of UE to be served indicates a speed level, and the system signaling further carries threshold information of speed level for classifying a speed (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0107 – network configures threshold to be used by UE to determine mobility state (low/medium/high), 0108 – the mobility state threshold for the count can also be increased dynamically, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to the UE via SIB, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or 0107 – UE’s mobility is low/medium/high, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells).
Regarding claim 20.  Yiu teaches a base station implementing the method of claim 7, comprising: a processor; and memory for storing instructions executable by the processor, wherein the processor is configured to perform steps of the method (figure 2, 0043-0044, 0046 – UE OR RAN node has processor, memory for storing instructions executable by the processor).
Regarding claim 22.  Yiu teaches a non-transitory computer readable storage medium having computer instructions stored thereon, wherein the instructions are executed by a processor to perform operations of the method of claim 7 (figure 2, 0043-0044, 0046 – UE OR RAN node has processor, memory for storing instructions executable by the processor).
Regarding claim 27.  Yiu teaches wherein the system signaling further carries expected speed information of UE to be served by a neighboring cell; and the processor is further configured to:  obtain the expected speed information of UE to be served by the neighboring cell through an X2 interface between base stations (0072 – X2 interface may be used, 0024 – each cell may broadcast a list of neighboring high-speed cells to the UE).
Regarding claim 28.  Yiu teaches wherein the expected speed information of UE to be served indicates a speed range (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0024 – each cell may 0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0087 – walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells); or
the expected speed information of UE to be served indicates a speed level, and the system signaling further carries threshold information of speed level for classifying a speed (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0107 – network configures threshold to be used by UE to determine mobility 0108 – the mobility state threshold for the count can also be increased dynamically, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to the UE via SIB, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0107 – UE’s mobility is low/medium/high, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 1-6, 19, 21, 23-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2020/0236605) in view of Mandapaka et al (2014/0220984) or Xu (2019/0357099).
	Regarding claims 1 and 19.  Yiu teaches a method and User equipment (UE), comprising: a processor; and memory for storing instructions executable by the processor (figure 2, 0043-0044, 0046 – UE has processor, memory for storing instructions executable by the processor), wherein the processor is configured to:
for selecting a cell to camp, determine a movement speed of the UE (0019 – UE’s self-evaluation of velocity to identify cell’s preference of serving the UE of different velocities, 0022-0024 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0080 – UE evaluates its speed and selects cell, 0086 – UE with high speed serviced by High-Speed Train cell or High-speed rail dedicated network and UE with low-medium speed serviced by public LTE, 0087-0088 – if UE is moving faster than walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, then the UE camps/reselects high-speed network cell, 0090 – UE velocity is medium or high then camp on high-speed network cell, else if velocity is below some threshold then camp on public LTE, 0100 – once UE speed/mobility state/velocity falls below threshold or enters low mobility state, the UE 0103 – UE can perform self-evaluation of estimation of the mobility state, which can include velocity, speed or direction,0104-0108 – UE can count cells for reselection and handover, and a different mobility threshold (low/medium/high) can be configured by the network to determine the mobility state, 0159 – If UE mobility state high then camp/re-select high-speed cell and if UE mobility is does not satisfy a threshold value then select public LTE, 0170 – UE configured to perform a cell (re)selection operation based on a low/medium/high mobility state and if the UE is high mobility then camp/re-select high speed cell);
monitoring system signaling broadcast by one or more base station, wherein the system signaling at least carries expected speed information of UE to be served by a cell (0019 – specifying mechanism(s) for UE to identify cell’s preference of serving UE of different velocity, 0021- In order to camp on the suitable network as operator planned, UE should be able to recognize different networks, i.e. UE should distinguish “High-speed-railway dedicated network from Public LTE network wherein UE should camp on the particular network according to its velocity,  0022-0023 – UE provided with SIB for indicating high speed cells (0003 – about 120 miles per hour) to connect when the UE speed is fast, 0024 – each cell may broadcast a list of neighboring high-speed cells to the UE to assist the UE in order to obtain the SIB of the high-speed cell curing one or more cell reselection procedures, the network may also configure different thresholds (low/medium/high) that the UE can count the high speed cell for cell reselection and handover, 0076-0078 – network broadcast SIB for high speed railway cell (e.g., about 155 miles per hour) to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE 0090 – UE can camp/reselect high-speed cell if speed is above a threshold and has detected the highs speed railway cell, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, the UE can then select/reselect/handover to one or more high speed cells in response to being in high mobility state with a higher priority than a public LTE cell 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells);
determine a cell to be camped on based on the movement speed of the UE and respective expected speed information of UE to be served by one or more cells capable of being camped on (0019 – UE’s self-evaluation of velocity to identify cell’s preference of serving the UE of different velocities, 0022-0024 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0080 – UE evaluates its speed and selects cell, 0086 – UE with high speed serviced by High-Speed Train cell or High-speed rail dedicated network and UE with low-medium speed serviced by public LTE, 0087-0088 – if UE is moving faster than walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, then the UE camps/reselects high-speed network cell, 0090 – UE velocity is medium or high then camp on high-speed network cell, else if velocity is below some threshold then camp on public LTE, 0100 – once UE speed/mobility state/velocity falls below threshold or enters low mobility state, the UE exits high-speed network cells access, 0103 – UE can perform self-evaluation of estimation of the mobility state, which can include velocity, speed or direction,0104-0108 – UE can count cells for reselection and handover, and a different mobility threshold (low/medium/high) can be configured by the network to determine the mobility state, 0159 – If UE mobility state high then camp/re-select high-speed cell and if UE mobility is does not satisfy a threshold value then select public LTE, 0170 – UE configured to perform a cell (re)selection operation based on a low/medium/high mobility state and if the UE is high mobility then camp/re-select high speed cell); and
camp on the cell to be camped on (0019 – UE’s self-evaluation of velocity to identify cell’s preference of serving the UE of different velocities, 0022-0024 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0080 – UE evaluates its speed and selects cell, 0086 – UE with high speed serviced by High-Speed Train cell or High-speed rail dedicated network and UE with low-medium speed serviced by public LTE).
Yiu does not teach in response to signal quality of a reference cell detected by the UE meets a camping criterion, determining the reference cell as a cell capable of being camped on.
Mandapaka teaches UE determines direction and determines at least two cells of a plurality of cells for reselection; measuring at the UE, signal properties of the at least two cells; and selecting by the UE, a firs cell of the at least two cells for reselection, based on: a location of the first cell and the signal properties of the first cell (abstract).  0001, 0010).  Mandapaka teaches UE selects a first cell of the at least two cells for reselection wherein the selected cell may comprise the cell with the highest priority and strongest signal strength.  In other embodiments, the selected cell may be comprise the cell with the highest priority, but not the highest signal strength or quality.  For example, in such an embodiment, a cell may be selected because its priority indicates that it is along the user’s current path of motion, and thus will have a higher signal that gets stronger as the user approaches (0038).
Xu teaches network side indicates priorities to UE side (0012, 0022, 0030, 0043 – for example, the cell speed priorities may include high speed, medium speed and low speed wherein high speed railway private network cell may be set to high speed or level 1 and a common public network cell may be set to medium speed or low speed or may be set to level 2 or 3, 0057 – upward matching or downward matching signaled form network side) and if speed priorities of all neighboring cells are all greater than the smallest level difference, and the signal strength of a signal received by the UE from the current cell is greater than a preset threshold, the UE does not start the process of searching for another cell whose speed priority has a smaller level difference from the movement speed grade of the UE (0013, 0023, 0060).  For example, a cell A and a cell B are high-speed railway private cells, a cell C is a highway cell, and a cell D is a common public cell.  The UE acquires speed priorities of nearby cells, including cell A with a speed priority of high speed; the cell B with a speed priority of high speed; the cell C with medium speed; and cell D with low speed (0064).  The UE determines the cell A and the cell B as candidate cells with reference to both the 0065-0066).  Xu teaches first movement speed identifier (High) represents a UE current movement speed, a second movement speed identifier (High) represents a speed priority of a current serving cell of the UE, and a third movement speed identifier (High) represents a speed priority of a target cell, that is, the UE needs to be handed over to the target cell in conjunction with signal quality parameters (see dB-0, dB-2, dB-4, dB-6) (0077-0078).
Xu teaches acquiring speed priorities of one or more cells and a movement speed grade of the UE and performing cell selection or cell reselection according to the speed priorities and the movement speed grade and then perform another cell filtering by using a frequency priority during the cell selection to select a target cell to camp on (abstract, 0008, 0032, 0044-0045, 0047, 0054-0055, 0061).  Xu also teaches a high-speed railway network (0003-0005).  
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yiu to select the first cell of at least two cells for reselection wherein the selected cell comprises the cell with the highest priority and strongest signal strength as taught by Mandapaka thereby improving coverage for the UE (Mandapaka at 0001) or handover to a target cell having a higher priority and better signal quality as taught by Xu so that the UE camps on cells more efficiently and cells with different priorities serve the UE more efficiently (Xu at 0032).
0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast,  0024 – each cell may broadcast a list of neighboring high-speed cells to the UE to assist the UE in order to obtain the SIB of the high-speed cell curing one or more cell reselection procedures, 0076-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB.  0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0087 – walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to the UE via SIB, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received 0107-0108 – network configures threshold to be used by UE to determine mobility state (low/medium/high), 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0156 – signaling the indication via SIB, 0163 – SIB used to handover UE from public LTE to the high-speed network when the high-speed network is under loaded and handover back to the public LTE when the train arrives at the train station, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells).
Xu teaches, for example, a cell A and a cell B are high-speed railway private cells, a cell C is a highway cell, and a cell D is a common public cell.  The UE acquires speed priorities of nearby cells, including cell A with a speed priority of high speed; the cell B with a speed priority of high speed; the cell C with medium speed; and cell D with low speed (0064).  The UE determines the cell A and the cell B as candidate cells with reference to both the movement speed grade of the UE and the speed priorities of the cells.  The UE performs cell selection according to the frequency priorities of the cell A and cell B (0065-0066).  Xu teaches first movement speed identifier (High) represents a UE current movement speed, a second movement speed identifier (High) represents a speed priority of a current serving cell of the UE, and a third movement speed identifier (High) represents a speed priority of a target cell, that is, the UE needs to be handed over to the target cell in conjunction with signal quality parameters (see dB-0, dB-2, dB-4, dB-6) (0077-0078).
Xu teaches acquiring speed priorities of one or more cells and a movement speed grade of the UE and performing cell selection or cell reselection according to the abstract, 0008, 0032, 0044-0045, 0047, 0054-0055, 0061).  Xu also teaches a high-speed railway network (0003-0005).  
Regarding claim 3.  Yiu teaches wherein the expected speed information of UE to be served indicates a speed range (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0024 – each cell may broadcast a list of neighboring high-speed cells in conjunction with weight values to the UE to assist the UE in order to obtain the SIB of the high-speed cell curing one or more cell reselection procedures,0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0087 – walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells); or
the expected speed information of UE to be served indicates a speed level, and the system signaling further carries threshold information of speed level for classifying a speed (0022-0023 – UE provided with SIB for indicating high speed cells , 0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0107 – network configures threshold to be used by UE to determine mobility state (low/medium/high), 0108 – the mobility state threshold for the count can also be increased dynamically, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to the UE via SIB, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0107 – UE’s mobility is low/medium/high, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells).
a cell A and a cell B are high-speed railway private cells, a cell C is a highway cell, and a cell D is a common public cell.  The UE acquires speed priorities of nearby cells, including cell A with a speed priority of high speed; the cell B with a speed priority of high speed; the cell C with medium speed; and cell D with low speed (0064).  The UE determines the cell A and the cell B as candidate cells with reference to both the movement speed grade of the UE and the speed priorities of the cells.  The UE performs cell selection according to the frequency priorities of the cell A and cell B (0065-0066).  Xu teaches first movement speed identifier (High) represents a UE current movement speed, a second movement speed identifier (High) represents a speed priority of a current serving cell of the UE, and a third movement speed identifier (High) represents a speed priority of a target cell, that is, the UE needs to be handed over to the target cell in conjunction with signal quality parameters (see dB-0, dB-2, dB-4, dB-6) (0077-0078).
Regarding claim 4.  Yiu teaches wherein a speed level of the UE is determined based on the threshold information of speed level for classifying the speed (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0107 – network configures threshold to be used by UE to determine mobility state (low/medium/high), 0108 – the mobility state threshold for the count can also be increased dynamically, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to the UE via SIB, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0107 – UE’s mobility is low/medium/high, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells).
Xu teaches, for example, a cell A and a cell B are high-speed railway private cells, a cell C is a highway cell, and a cell D is a common public cell.  The UE acquires speed priorities of nearby cells, including cell A with a speed priority of high speed; the cell B with a speed priority of high speed; the cell C with medium speed; and cell D with low speed (0064).  The UE determines the cell A and the cell B as candidate cells with reference to both the movement speed grade of the UE and the speed priorities of the cells.  The UE performs cell selection according to the frequency priorities of the cell A and cell B (0065-0066).  Xu teaches first movement speed identifier (High) represents a UE current movement speed, a second movement speed identifier (High) represents a speed priority of a current serving cell of the UE, and a third movement speed identifier (High) represents a speed priority of a target cell, that is, the UE needs to be handed over to the target cell in conjunction with signal quality parameters (see dB-0, dB-2, dB-4, dB-6) (0077-0078).
Regarding claims 5 and 25.  Yiu teaches wherein the determining the cell to be camped on based on the movement speed of the UE and the respective expected speed information of UE to be served by the one or more cells capable of being camped on comprises:
in response to that there is only one matching cell among the one or more cells capable of being camped on, determining the matching cell as the cell to be camped on, wherein the matching cell refers to a cell whose expected speed range of UE to be served comprises the movement speed of the UE, or a cell whose expected speed level of UE to be served is the same as the speed level of the UE (see rejection for independent claims 1 and 19 and dependent claims 3 and 24).
Yiu does not explicitly teach in response to that there are more than two matching cells among the one or more cells capable of being camped on, determining a cell with highest signal quality among the more than two matching cells as the cell to be camped on.
	However, Yiu teaches using QoS when determining to camp or public LTE cells and/or high-speed-train network (0073, 0078, 0083).
	Mandapaka teaches UE determines direction and determines at least two cells of a plurality of cells for reselection; measuring at the UE, signal properties of the at least abstract).  Mandapaka also teaches high-speed train network (0001, 0010).  Mandapaka teaches UE selects a first cell of the at least two cells for reselection wherein the selected cell may comprise the cell with the highest priority and strongest signal strength.  In other embodiments, the selected cell may be comprise the cell with the highest priority, but not the highest signal strength or quality.  For example, in such an embodiment, a cell may be selected because its priority indicates that it is along the user’s current path of motion, and thus will have a higher signal that gets stronger as the user approaches (0038).
Xu teaches network side indicates priorities to UE side (0012, 0022, 0030, 0043 – for example, the cell speed priorities may include high speed, medium speed and low speed wherein high speed railway private network cell may be set to high speed or level 1 and a common public network cell may be set to medium speed or low speed or may be set to level 2 or 3, 0057 – upward matching or downward matching signaled form network side) and if speed priorities of all neighboring cells are all greater than the smallest level difference, and the signal strength of a signal received by the UE from the current cell is greater than a preset threshold, the UE does not start the process of searching for another cell whose speed priority has a smaller level difference from the movement speed grade of the UE (0013, 0023, 0060).  For example, a cell A and a cell B are high-speed railway private cells, a cell C is a highway cell, and a cell D is a common public cell.  The UE acquires speed priorities of nearby cells, including cell A with a speed priority of high speed; the cell B with a speed priority 0064).  The UE determines the cell A and the cell B as candidate cells with reference to both the movement speed grade of the UE and the speed priorities of the cells.  The UE performs cell selection according to the frequency priorities of the cell A and cell B (0065-0066).  Xu teaches first movement speed identifier (High) represents a UE current movement speed, a second movement speed identifier (High) represents a speed priority of a current serving cell of the UE, and a third movement speed identifier (High) represents a speed priority of a target cell, that is, the UE needs to be handed over to the target cell in conjunction with signal quality parameters (see dB-0, dB-2, dB-4, dB-6) (0077-0078).
Xu teaches acquiring speed priorities of one or more cells and a movement speed grade of the UE and performing cell selection or cell reselection according to the speed priorities and the movement speed grade and then perform another cell filtering by using a frequency priority during the cell selection to select a target cell to camp on (abstract, 0008, 0032, 0044-0045, 0047, 0054-0055, 0061).  Xu also teaches a high-speed railway network (0003-0005).  
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yiu to select the first cell of at least two cells for reselection wherein the selected cell comprises the cell with the highest priority and strongest signal strength as taught by Mandapaka thereby improving coverage for the UE (Mandapaka at 0001) or handover to a target cell having a higher priority and better signal quality as taught by Xu so that the UE 
Regarding claim 6.  Yiu teaches wherein the determining the movement speed of the UE comprises:
determining the movement speed of the UE based on a number of times of performing cell re-selection by the UE within a preset time period (00024 – UE counts cells for reselection to determine speed, 0098 – UE configured with a set number of high-speed cells to handover, 0102 – UE counts cells for handover, 0104 – UE counts cells according to different thresholds to determine mobility state, 0105 – UE determines mobility state based upon cell count, 0107 – UE counts the number of high-speed cells within a predefined time period, 0108 – the period of time can be changed as a threshold so that the UE can count the number of cells within the period and if it satisfies or is above the threshold number, then it can be considered as still connected to high-speed cells, in a high mobility state, or along a line of high-speed cells, 0128 – UE handover/cell reselect N number of high-speed cells (N configured by network), 0133 – UE handover/cell reselect N number of public LTE cells (N configured by the network), 0134 – in order to determine mobility state, the UE can count high-speed cells for cell reselection and handover, a different threshold (low/medium/high) can be configured by the network to determine mobility state, 0198 – UE counts cells for mobility); or
determining the movement speed of the UE based on a movement trajectory within a set time period determined by a positioning module of the UE (0080 – UE can associate with/select/handover to the high-speed cell in response to the , 0081 – particular trains associated with the users travel path, 0089 – movement vectors/mobility state may be used, 0103 – estimation of mobility state estimates by using velocity, speed or direction, 0113 – handover to LTE when train arrives at the station).
Regarding claim 21. Yiu teaches non-transitory computer readable storage medium having computer instructions stored thereon, wherein the instructions are executed by a processor to perform operations of the method of claim 1 (figure 2, 0043-0044, 0046 – UE has processor, memory for storing instructions executable by the processor).
Regarding claim 24.  Yiu teaches wherein the expected speed information of UE to be served indicates a speed range (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0024 – each cell may broadcast a list of neighboring high-speed cells in conjunction with weight values to the UE to assist the UE in order to obtain the SIB of the high-speed cell curing one or more cell reselection procedures,0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0087 – walking speed (about 3-4 mph), running speed (6-9 mph), parking lot speed (less than 30 mph) or the like, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0118 – serving cell 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells); or
the expected speed information of UE to be served indicates a speed level, and the system signaling further carries threshold information of speed level for classifying a speed (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0107 – network configures threshold to be used by UE to determine mobility state (low/medium/high), 0108 – the mobility state threshold for the count can also be increased dynamically, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to the UE via SIB, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-0107 – UE’s mobility is low/medium/high, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells); and
wherein a speed level of the UE is determined based on the threshold information of speed level for classifying the speed (0022-0023 – UE provided with SIB for indicating high speed cells to connect when the UE speed is fast, 0076-0077 -  high speed is about 155 mph, 0086 – UE configured to compare its velocity.  For example, if moving speed is high then camp on high-speed cell, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold above walking, running or some other speed, 0100 – once UE speed falls below a threshold or it enters low mobility state, the UE can exit the permitted high-speed cells, 0104 – different mobility thresholds (low/medium/high) can be configured by network, 0107 – network configures threshold to be used by UE to determine mobility state (low/medium/high), 0108 – the mobility state threshold for the count can also be increased dynamically, 0077-0078 – network broadcast SIB to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0079 – the network or the serving cell of a UE can communicate a list of cell IDs to identify high-speed cells, as well as, any other public LTE network to the UE and the UE can identify and associate thereto based on a priority.  The list can be communicated via dedicated signaling or an SIB, 0105 – high-speed cells can be weighted higher than a regular cell and the UE uses the weight values to count the cells wherein the weight is signaled to 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, 0107 – UE’s mobility is low/medium/high, 0118 – serving cell sends a list of cell IDs of the high-speed-railway dedicated LTE cell to the UE either via dedicated signal or SIB, 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells).
Xu teaches network side indicates priorities to UE side (0012, 0022, 0030, 0043 – for example, the cell speed priorities may include high speed, medium speed and low speed wherein high speed railway private network cell may be set to high speed or level 1 and a common public network cell may be set to medium speed or low speed or may be set to level 2 or 3, 0057 – upward matching or downward matching signaled form network side) and if speed priorities of all neighboring cells are all greater than the smallest level difference, and the signal strength of a signal received by the UE from the current cell is greater than a preset threshold, the UE does not start the process of searching for another cell whose speed priority has a smaller level difference from the movement speed grade of the UE (0013, 0023, 0060).  For example, a cell A and a cell B are high-speed railway private cells, a cell C is a highway cell, and a cell D is a common public cell.  The UE acquires speed priorities of nearby cells, including cell A with a speed priority of high speed; the cell B with a speed priority of high speed; the cell C with medium speed; and cell D with low speed (0064).  The UE determines the cell A and the cell B as candidate cells with reference to both the movement speed grade of the UE and the speed priorities of the cells.  The UE 0065-0066).  Xu teaches first movement speed identifier (High) represents a UE current movement speed, a second movement speed identifier (High) represents a speed priority of a current serving cell of the UE, and a third movement speed identifier (High) represents a speed priority of a target cell, that is, the UE needs to be handed over to the target cell in conjunction with signal quality parameters (see dB-0, dB-2, dB-4, dB-6) (0077-0078).
Xu teaches acquiring speed priorities of one or more cells and a movement speed grade of the UE and performing cell selection or cell reselection according to the speed priorities and the movement speed grade and then perform another cell filtering by using a frequency priority during the cell selection to select a target cell to camp on (abstract, 0008, 0032, 0044-0045, 0047, 0054-0055, 0061).  Xu also teaches a high-speed railway network (0003-0005).  
Regarding claim 26.  Yiu teaches determining the movement speed of the UE based on a number of times of performing cell re-selection by the UE within a preset time period (00024 – UE counts cells for reselection to determine speed, 0098 – UE configured with a set number of high-speed cells to handover, 0102 – UE counts cells for handover, 0104 – UE counts cells according to different thresholds to determine mobility state, 0105 – UE determines mobility state based upon cell count, 0107 – UE counts the number of high-speed cells within a predefined time period, 0108 – the period of time can be changed as a threshold so that the UE can count the number of cells within the period and if it satisfies or is above the threshold number, then it can be considered as still connected to high-speed cells, in a high mobility state, , 0128 – UE handover/cell reselect N number of high-speed cells (N configured by network), 0133 – UE handover/cell reselect N number of public LTE cells (N configured by the network), 0134 – in order to determine mobility state, the UE can count high-speed cells for cell reselection and handover, a different threshold (low/medium/high) can be configured by the network to determine mobility state, 0198 – UE counts cells for mobility); or
determining the movement speed of the UE based on a movement trajectory within a set time period determined by a positioning module of the UE (0080 – UE can associate with/select/handover to the high-speed cell in response to the high-speed cells having a higher priority than other cells along the train, region, train station or train rail path, 0081 – particular trains associated with the users travel path, 0089 – movement vectors/mobility state may be used, 0103 – estimation of mobility state estimates by using velocity, speed or direction, 0113 – handover to LTE when train arrives at the station).
Regarding claim 29.  Yiu teaches communication system implementing the method of claim 1, comprising the UE and a dedicated high-speed railway network having a plurality of cells capable of being camped on, wherein:
the UE is configured to select the cell to be camped on based on the movement speed of the UE and the expected speed information of UE to be served by each of the plurality of cells capable of being camped on, thereby avoiding the UE with high speed movement selecting a common public mobile, and avoiding congestion of the dedicated high-speed railway network caused by other UEs with non-high-speed movement speeds to select the dedicated high-speed railway network (see the rejection for independent claim 1, abstract – wherein high-speed UEs serviced by the high-speed network, 0003-0004 – only users of high-speed connect to high-speed network and users of low-medium mobility connect to public LTE, 0020 – high speed UEs can access the dedicated high-speed train network) .
Xu teaches network side indicates priorities to UE side (0012, 0022, 0030, 0043 – for example, the cell speed priorities may include high speed, medium speed and low speed wherein high speed railway private network cell may be set to high speed or level 1 and a common public network cell may be set to medium speed or low speed or may be set to level 2 or 3, 0057 – upward matching or downward matching signaled form network side) and if speed priorities of all neighboring cells are all greater than the smallest level difference, and the signal strength of a signal received by the UE from the current cell is greater than a preset threshold, the UE does not start the process of searching for another cell whose speed priority has a smaller level difference from the movement speed grade of the UE (0013, 0023, 0060).  For example, a cell A and a cell B are high-speed railway private cells, a cell C is a highway cell, and a cell D is a common public cell.  The UE acquires speed priorities of nearby cells, including cell A with a speed priority of high speed; the cell B with a speed priority of high speed; the cell C with medium speed; and cell D with low speed (0064).  The UE determines the cell A and the cell B as candidate cells with reference to both the movement speed grade of the UE and the speed priorities of the cells.  The UE performs cell selection according to the frequency priorities of the cell A and cell B (0065-0066).  Xu teaches first movement speed identifier (High) represents a UE current movement speed, a second movement speed identifier (High) represents a third movement speed identifier (High) represents a speed priority of a target cell, that is, the UE needs to be handed over to the target cell in conjunction with signal quality parameters (see dB-0, dB-2, dB-4, dB-6) (0077-0078).
Xu teaches acquiring speed priorities of one or more cells and a movement speed grade of the UE and performing cell selection or cell reselection according to the speed priorities and the movement speed grade and then perform another cell filtering by using a frequency priority during the cell selection to select a target cell to camp on (abstract, 0008, 0032, 0044-0045, 0047, 0054-0055, 0061).  Xu also teaches a high-speed railway network (0003-0005).  
Response to Arguments
3.	Applicant's arguments filed 3/20/2021 have been fully considered but they are not persuasive. 
	a)  Applicant argues Yiu may not qualify as prior art.  Specifically, Yiu was filed on 2018-03-05, after the effective filing date of 2017-12-19 of the present application and Yiu therefore fails to disclose, at least, the system signaling at least carries expected speed information of UE to be served by a cell (paper dated 3/20/201, page 9-11).
	The Examiner notes Yiu has an earlier effective filing date of 03 March 2017 which is well before applicants effective filing date.
Furthermore, Yiu teaches  monitoring system signaling broadcast by one or more base station, wherein the system signaling at least carries expected speed information of UE to be served by a cell (0019 – specifying mechanism(s) for UE to , 0021- In order to camp on the suitable network as operator planned, UE should be able to recognize different networks, i.e. UE should distinguish “High-speed-railway dedicated network from Public LTE network wherein UE should camp on the particular network according to its velocity,  0022-0023 – UE provided with SIB for indicating high speed cells (0003 – about 120 miles per hour) to connect when the UE speed is fast, 0024 – each cell may broadcast a list of neighboring high-speed cells to the UE to assist the UE in order to obtain the SIB of the high-speed cell curing one or more cell reselection procedures, the network may also configure different thresholds (low/medium/high) that the UE can count the high speed cell for cell reselection and handover, 0076-0078 – network broadcast SIB for high speed railway cell (e.g., about 155 miles per hour) to UE and if the UE is fast moving then camp/re-select high speed cell, if UE is slow speed then camp/re-select public LTE network, 0090 – UE can camp/reselect high-speed cell if speed is above a threshold and has detected the highs speed railway cell, 0106 – UE evaluates mobility state estimation based on at least one of the weights associated with the plurality of high-speed cells.  The weights can be received as part of a signal in an SIB, a cell ID list or data set, or dedicated signaling, the UE can then select/reselect/handover to one or more high speed cells in response to being in high mobility state with a higher priority than a public LTE cell 0167 – SIB comprises information that identifies high-speed cells, 0178 – SIB used to identify high-speed cells);
	The Examiner has provided additional prior art teaching adding additional Information Element(s) to the SIB indicating normal, medium, high speed cell information to be used by an UE for selecting/camping on a high-speed train cell OR camping on a normal public network based on UE speed and matching speed threshold(s) of the cell(s).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2018/0167856) Li et al also teaches UE and a dedicated high-speed railway network (0005) and adds a new Information Element (IE) to the System Information Block (0132-0136 – HighSpeedState ENUMERATED {normal, medium,high,spare}, 0156 – System Information Block includes a BOLD part highspeedRRM-Indication).
	---(2019/0007883) Dang et al teaches when in response to two or more matching cells capable of being camped on, determine a cell with the strongest signal quality among the two or more cells (0069).
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646